Case 1:05-md-01720-MKB-JO Document 7482 Filed 06/11/19 Page 1 of 1 PageID #: 111111
                                                                                                         FILED
                                                                                                     IN CLERK'S OFFICE
                                                                                               U.S. DISTRICT COURT E.D.N.Y.


   UNITED STATES DISTRICT COURT
                                                                                               ★      JUN 11 2019        ★

   FOR THE EASTERN DISTRICT OF NEW YORK                                                          BROOKLYN OFFICE

   In re Payment card Interchange Fee and

                                                     No.05-MD-01720(MKB)(JO)

   Merchant Discount Litigation



   Statement of Objections

   I am a member of the Rule 23(b)(3)Settlement Class in the case call In re Payment Card Interchange Fee
   and Merchant Discounts Antitrust Litigation.

   I am a Class Member because [list information ^at will prove you are a class member,such as your
   business name and address and how long you have accepted Visa and/or Mastercard cards.

   I object to the class counsel's request for attorneys'fee and expenses and/or to request for service
   awards to the Rule 23(b)(3) Class Plaintiffs

   My reasons are:

   The laws and evidence that support each of my objections:

   My Personal information is:

   Allen K. Whisman

   3512 Dust Commander Dr.

   Hamilton, Ohio 45011 USA

   513-844-1952




   I do not see how an attorney staff could be awarded 1/3 of 6.2 Billion receiving 2.5 billion. They would
   have to work 24 hours a day 365 days a year for at least 10 years at present billing rate. This not fair for
   plaintiffs to suffer for years being taken by credit card companies and then have your right refund go to
   attorneys for their so gain to get rich. They deserve fair pay for their time, as has been paid by other
   Federal law suits rar\ging in the billions.

  I think the court should investigate the proper billing of Law offices before this suit and come up with a
  fair pay for the attorneys.




        Whisman
